DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-6, drawn to a composite object in the reply filed on December 6, 2021 is acknowledged. The traversal is on the ground(s) that “[w]ithout a showing of independence and distinctness, a restriction requirement is unauthorized” because 35 USC 121 states “If two or more independent and distinct inventions are claimed in one application, the Commissioner may require the application to be restricted to one of the inventions.” This is not found persuasive because of the statements regarding the 1952 patent act in the hearings before the committees of Congress considering the codification of the patent laws as discussed in MPEP 802.01 quoted below:
The term "independent" as already pointed out, means not dependent, or unrelated. A large number of inventions between which, prior to the 1952 Act, division had been proper, are dependent inventions, such as, for example, combination and a subcombination thereof; as process and apparatus used in the practice of the process; as composition and the process in which the composition is used; as process and the product made by such process, etc. If section 121 of the 1952 Act were intended to direct the Director never to approve division between dependent inventions, the word "independent" would clearly have been used alone. If the Director has authority or discretion to restrict independent inventions only, then restriction would be improper as between dependent inventions, e.g., the examples used for purpose of illustration above. Such was clearly not the intent of Congress. Nothing in the language of the statute and nothing in the hearings of the committees indicate any intent to change the substantive law on this subject. On the contrary, joinder of the term "distinct" with the term "independent", indicates lack of such intent. The law has long been 

Applicant is reminded that “the terms ‘independent’ and ‘distinct’ are used in decisions with varying meanings. All decisions should be read carefully to determine the meaning intended” (MPEP 802.01(II)), and that 37 CFR 1.141-142 does not limit the requirement for restriction only (as argued by applicant) to inventions that are both independent and distinct, rather, 37 CFR 1.141-142 as written require the examiner to require restriction if two or more independent and distinct inventions are claimed in a single application. 
Applicant does not argue distinctness but rather argues that the claimed process and product composite are interdependent. This ground of traversal is not found persuasive because the patentability of the claimed structure, particularly the search required to determine the patentability of the claimed structure does not depend on the claimed process of making; therefore only one invention is dependent on the other, and the inventions are not interdependent. While the claimed process includes some features of the claimed product, a search for the claimed process requires “producing a porous preform constructed of boron carbide by an additive manufacturing process” which requires searching additive manufacturing processes for constructing porous boron carbide. A thorough search in the non-elected process in addition to searching boron carbide-aluminum composites also requires searching for producing a porous preform constructed of boron carbide by an additive manufacturing process, The entirety of references known to one of ordinary skill in the art of producing a porous preform constructed of boron carbide by an additive manufacturing process is different and divergent from entirety of references known to one of ordinary skill in the art of boron carbide-aluminum composites. The fact that the process requires features of the claimed product composite does 
Applicant’s recognition that applicants may file multiple claims to different facets of a single invention (applicant’s reference to In re Kuehl) and the scope of the subject matter supported by the elected invention do not addresses distinctness or search burden of the claimed, distinct inventions; therefore, such comments are not a persuasive traversal of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyzik (US 5508120).
Regarding claims 1 and 6, Pyzik discloses a composite object (boron carbide-aluminum ceramic-metal composites column 1 lines 8-10) comprising a bonded network of boron carbide particles (clusters of boron carbide grains column 2 lines 8-12, 19-21, 31-32; column 4 lines 16-20; claim 1) and aluminum occupying spaces between boron carbide particles (infiltrating molten aluminum or aluminum alloy into a porous B4C preform abstract; column 2 lines 4-6, 21-23, claim 1). Pyzik discloses an example wherein the boron carbide is present in the composite object in an amount of 45 wt% (Sample J Table II) which directly meets the composition requirements of both claims 1 and 6. Pyzik further examples wherein the boron carbide is present in the composite object in an amount of 70 wt% (Samples C, E, and I Table II) and wherein the boron carbide is present in the composite object in an amount of 64 wt% (Sample F Table II) which meet the composition requirement of claim 1.
Regarding claim 5, The examples disclosed by Pyzik use an aluminum alloy with 99.45% aluminum (baked greenware pieces were then infiltrated with molten Al (a specification 1145 alloy, manufactured by Aluminum Company of America that is a commercial grade of Al, comprising less than 0.55% alloying elements column 6 lines 7-11, column 7 lines 16-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyzik (US 5508120) as applied to claim 1 above.
Regarding claim 2, Pyzik discloses boron carbide particles have a size of 0.1 to 10 micrometers (column 2 lines 40-44) which overlaps the claimed range (1 micron is equal to 1 micrometer). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 4, Pyzik discloses the aluminum is aluminum or aluminum alloy (abstract; column 2 lines 4-6, 21-23, claim 1) thereby distinguishing pure aluminum and aluminum alloy and disclosing the aluminum is pure aluminum.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landry-Désy (US 20170335433).
4C is preferred [0037]) and aluminum (aluminum or aluminum alloy [0027-28]) occupying spaces between boron carbide particles (the metal encapsulates the ceramic powder [0010], Boron carbide is a hard and brittle ceramic [0037]).Landry-Désy discloses that the boron-containing material and the metal material are uniformly distributed throughout the other (until uniform distribution of one material throughout the other has been produced [0046]), and a uniform distribution of boron carbide is within the broadest reasonable interpretation of a “network”. Landry-Désy discloses that the boron carbide particles are bonded (purpose of the metal component is to mechanically bond the ceramic powder [0027]), and Landry-Désy discloses compacting the boron containing powder to increase the density which would necessarily bond the powder to some extent [0047-50]. Landry-Désy discloses the boron containing powder, which is preferably boron carbide [0037], is present in the composite object in an amount of 0.1-60% by weight [0043] which overlaps the compositions in claims 1 and 6. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 2, Landry-Désy discloses the boron containing particles, which is preferably boron carbide [0037], have a size of 1-60 µm [0040], which overlaps the claimed range (1 micron is equal to 1 µm). When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 3 Landry-Désy discloses enriching the boron carbide particles in boron-10 (10B) [0036].
Regarding claims 4 and 5 Landry-Désy discloses the aluminum is either pure aluminum or aluminum alloy [0027-28]. 

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyzik (US5508120) as applied to claim 1 above, and further in view of Landry-Désy.
Regarding claim 3, Pyzik does not disclose the boron carbide is enriched in boron-10.
Landry-Désy teaches a composite object (radiation shielding composition comprising a boron-containing powder and a metal [0008-10]) comprising boron carbide particles (boron containing powder of which boron carbide B4C is preferred [0037]) and aluminum (aluminum or aluminum alloy [0027-28]) occupying spaces between boron carbide particles (the metal encapsulates the ceramic powder [0010], Boron carbide is a hard and brittle ceramic [0037]). Landry-Désy discloses enriching the boron carbide particles in boron-10 (10B) [0036]. Landry-Désy teaches enriching the boron carbide particles in boron-10 (10B) [0036]. Landry-Désy teaches that nuclear shielding composite material is used for catching emitted neutrons responsible for the nuclear chain reaction, and dissipating heat generated by the nuclear reaction [0002]. Landry-Désy teaches that boron-10 increases radiation shielding property of the composite material [0036].
Both Pyzik and Landry-Désy teach composite material comprising aluminum and boron carbide. Pyzik teaches using the material for withstanding elevated temperature (column 1 lines 10-15) and discloses that the disclosed structural composites of the have a number of potential end uses, many of which build upon the high temperature flexure strength and Young's modulus (stiffness) retention of such composites (column 5 lines 3-9). 
Given that Pyzik teaches that the disclosed aluminum and boron carbide composite is open to a number of uses and can withstand elevated temperatures, it would have been obvious for one of ordinary skill in the art to use the composite disclosed by Pyzik as a nuclear shielding material which Landry-Désy teaches as an appropriate use for an aluminum boron carbide composite. In using the aluminum boron carbide composite as nuclear shielding, it would have been obvious for one of ordinary skill in the art to enrich the boron carbide in boron-10 because .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5980602 discloses metal and boron composite formed from 10-30% by weight boron carbide (column 4 lines 55-60, claim 13). One disclosed example comprises 30% boron carbide and aluminum 6061 alloy (column 8 lines 8-10, column 5 lines 5-11).
US 5521016 discloses a boron carbide-Al alloy composite, of which experiments show a weight percentage of 65-68% B4C (column 9 lines 21-35). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736